I concur in that part of the opinion prepared by Mr. Justice CHAPMAN insofar as it deals with the counter-claim of appellant which was dismissed by the court below.
It appears to me that there is sufficient material and legal evidence in the record to support the finding of the chancellor that appellant was guilty of adultery. It was the duty of the chancellor to weigh the evidence and the credibility of the witnesses and in this regard the appellate court may not substitute its judgment for that of the chancellor.
The sustaining of the counter-claim could be of no benefit to appellant if the decree of divorce on the ground of adultery is to be affirmed.
So, I think, the decree should be affirmed.
                          ON REHEARING